Citation Nr: 1712641	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  16-13 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for lumbar spine degenerative arthritis, spondylitis, hyperlordosis, anterolisthesis, and intervertebral disc syndrome (low back disability).

2. Entitlement to service connection for right upper extremity neuropathy, to include as secondary to diabetes mellitus.

3. Entitlement to service connection for left upper extremity neuropathy, to include as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1955 to November 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board acknowledges that in his September 2016 Notice of Disagreement (NOD) and March 2016 substantive appeal, the Veteran discussed entitlement to service connection for diabetes mellitus.  Effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  In light of the Veteran's contentions, the Board requests that the Agency of Original Jurisdiction (AOJ) contact the Veteran and his representative and provide them with the appropriate form to submit any claim regarding service connection for diabetes mellitus. 

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claim now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In fact, the Veteran is currently in receipt of TDIU, effective December 21, 2012.  As such, the Board will not consider the issue as a part of the Veteran's claim for an increased rating.   

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).





FINDINGS OF FACT

1. The Veteran's low back disability is not manifested by unfavorable ankylosis of either the entire thoracolumbar spine or the entire spine, and has not caused incapacitating episodes having a total duration of at least 6 weeks during the past 12 months over the course of the appeal.

2. The competent evidence of record fails to show that the Veteran currently has bilateral upper extremity neuropathy or that he has had bilateral upper extremity neuropathy at any time during the period on appeal.

3. The Veteran is presently not service-connected for diabetes mellitus.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a disability rating in excess of 40 percent for the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5010-5237 (2016).

2. The criteria for service connection for right upper extremity neuropathy, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016). 

3. The criteria for service connection for left upper extremity neuropathy, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Here, although VCAA notice was not provided after the receipt of the Veteran's claim in May 2015 and prior to its initial adjudication in September 2015, this error was cured by the subsequent readjudication of the Veteran's claims via the issuance of an SOC in March 2016.  Additionally, neither the Veteran nor his representative have alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds no prejudice to the Veteran and that VA's duty to notify has been satisfied.

Turning to VA's duty to assist, VA also fulfilled its duty to the Veteran by acquiring all obtainable relevant evidence in support of the Veteran's claim and, therefore, appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted records and written statements in support of his claim. Additionally, pertinent VA treatment records have been associated with the claims file.  

The Board notes that the Veteran's service treatment records (STRs) were not obtained.  During adjudication of a prior claim, the Veteran was informed that his STRs were unavailable and that he could submit further evidence corroborating his in-service injuries.  The Board is mindful that, in a case such as this where service treatment records are unavailable, it has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). While it is unfortunate that the Veteran's STRs are unavailable, this appeal must be decided on the evidence of record.

In regard to the Veteran's claims for bilateral upper extremity neuropathy, the Veteran was not afforded a VA examination.  A pair of 2010 decisions-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)-explain the proper inquiry for determining whether a veteran is entitled to a medical examination under 38 U.S.C. § 5103A(d)(2).  The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.  

A medical examination regarding upper extremity neuropathy is not required in this case because the record before the Board does not indicate that the Veteran presently has this disability, and neither is he service-connected for diabetes mellitus.  See 38 C.F.R. § 3.159(c)(4) (2016); see also Colantonio, 606 F.3d 1378 (Fed. Cir. 2010); Waters, 601 F.3d 1274 (Fed. Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, for the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the Veteran's claims may be considered on the merits at this time.

Entitlement to an Evaluation in Excess of 40 Percent
 for a Low Back Disability

The Veteran is seeking a higher rating for his service-connected low back disability.  Currently, the Veteran is in receipt of a 40 percent disability rating, effective April 11, 2008.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, the Court of Appeals for Veterans Claims (Court) held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Presently, the Veteran's low back disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5237, applicable to arthritis and lumbosacral or cervical strain.  Pursuant to 38 C.F.R. § 4.71a, disabilities assigned Diagnostic Code 5010 are to be rated under Diagnostic Code 5003 for degenerative arthritis.  According to Diagnostic Code 5003, degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  As the Veteran is service-connected for a disability of his lumbar spine, his disability is to be rated under the general rating formula for diseases and injuries of the spine (general rating formula).  The Board also notes that the Veteran's other currently-applied diagnostic code-Diagnostic Code 5237-also requires the application of the general rating formula.

Additionally, the Board acknowledges that the Veteran's current service-connected low back disability encompasses a diagnosis of intervertebral disc syndrome (IVDS).  Therefore, in making its decision, the Board will also consider the formula for rating IVDS based on incapacitating episodes.  The Board will apply whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

In the instant case, under the general rating formula, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 60 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 rating is warranted where there is unfavorable ankylosis of the entire spine.  

Note 5 to the general rating formula defines unfavorable ankylosis as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spinal column is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  Note 5 to the general rating formula also clarifies that "[f]ixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis." (emphasis added)

Comparatively, under the formula for rating IVDS, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the formula for rating IVDS based on incapacitating episodes defines an incapacitating episode as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."

In light of the above principles, the Board has carefully reviewed the record and finds that the preponderance of the evidence is against an evaluation greater than 40 percent for the Veteran's low back disability.  Accordingly, the claim will be denied.

As an initial matter, the Board recognizes that, in some circumstances, it must consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination when deciding an appropriate rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  But, this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis or incapacitating episodes.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran was afforded a VA examination regarding his low back disability in August 2015.  During the August 2015 VA examination, the Veteran stated that his low back disability caused him significant pain-particularly during flare-ups-and severely reduced his mobility.  The Veteran explained that he could not drive a vehicle, do yard work, or walk for more than a few minutes at a time.  Additionally, the Veteran stated that he used a walker and a single-point cane regularly as well as a wheelchair when he was out in the community.  The examiner then diagnosed the Veteran with degenerative arthritis of the spine, IVDS, spondylolisthesis, and hyperlordosis.  

During range of motion testing, the Veteran displayed forward flexion to 65 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 15 degrees.  The examiner recorded pain on motion during forward flexion, extension, right lateral flexion, and left lateral rotation testing.  The examiner commented that the Veteran's pain caused functional loss and observed that the Veteran's observed guarding and spasm resulted in abnormal gait and abnormal spinal contour.  The examiner stated that the Veteran did not display ankylosis and, although he did not review the Veteran's claims file, the examiner concluded that the Veteran's IVDS was not conducive of prescribed periods of bed rest during the past 12 months.

From the disability picture created by the August 2015 VA examination, the Veteran's low back disability does not warrant a disability evaluation higher than 40 percent disabling under the general rating formula.  This conclusion is supported by the VA treatment records associated with the claims file.

Specifically, during an October 2015 VA chiropractor consultation, the Veteran complained of chronic lower back pain.  Although the Veteran displayed limited range of motion with pain during testing, the clinician did not observe any ankylosis or any incapacitating episodes.

Similarly, in a September 2014 VA treatment record, the Veteran informed the clinician that he was receiving injections to mitigate the pain in his lower back.  However, the clinician did not record ankylosis and did not prescribe the Veteran any bed rest.

The lack of ankylosis or incapacitating episodes requiring prescribed bedrest is also reflected in private treatment records submitted in support of the Veteran's claim.  Specifically, in October 2016, Dr. Herr stated that the Veteran had developed advanced degenerative disc disease at all lumbar levels.  However, a finding of ankylosis and a discussion of incapacitating episodes requiring prescribed bed rest were absent from Dr. Herr's October 2016 statement.

Stated simply, in its totality, the competent, credible medical evidence of record is absent a finding that the Veteran suffers from either (1) incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, (2) unfavorable ankylosis of the entire thoracolumbar spine, or (3) unfavorable ankylosis of the entire spine-criteria necessary for a 60 percent rating pursuant to the formula for rating IVDS or a 50 percent or 100 percent rating under the general rating formula.  Thus, the Veteran's claim for an evaluation in excess of 40 percent for his low back disability must be denied.  38 C.F.R. § 4.71a, DC 5010-5237.

In making this conclusion, the Board is cognizant of the Veteran's statement in his March 2016 substantive appeal describing his lower back pain.  Additionally, the Board acknowledges that in his September 2015 NOD, the Veteran contended that the symptoms of his disability were analogous to unfavorable ankylosis and caused incapacitating episodes.

As a layperson, the Veteran is competent to report on things he observes.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  But, as the Veteran is not a medical professional and is not competent to identify the specific medical condition of ankylosis, he may not diagnose himself.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, even if the Veteran were competent to do so, the Veteran's September 2015 statement is overwhelmingly outweighed by the results of the August 2015 VA examination and the lack an ankylosis finding anywhere else in the record.  

Additionally, regarding the Veteran's contention that his low back disability caused incapacitating episodes, Note 1 to the applicable IVDS rating criteria specifically mandates physician-prescribed bed rest.  See 38 C.F.R. § 4.71a, DC 5243.  Accordingly, while the Board empathizes with the Veteran and his description of severe pain, by regulation, the Board may not rely on the Veteran's own personal recollections regarding bed rest.

In light of the above, a rating in excess of 40 percent for the Veteran's low back disability is not warranted.  The Board has considered the applicability of the benefit of the doubt doctrine.  But, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

Although the Board finds that a rating in excess of 40 percent is not warranted by the applicable rating criteria, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court has set out a three-part test, based on 38 C.F.R. § 3.321(b)(1), for determining whether a claimant is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the applicable rating criteria adequately contemplate the manifestations of the Veteran's low back disability.  Specifically, as recorded during the August 2015 VA examination, the Veteran primarily described and displayed symptoms of constant pain, decreased ability to ambulate, tenderness, use of assistive devices, weakness, fatigability, guarding, spasm, and abnormal gait and spinal contour. Although these symptoms are not specifically referenced in the general rating formula, the general rating formula indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria contemplates all of the symptoms indicated by the Veteran even though they are not specifically listed.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40, 4.45.  The rating criteria are therefore adequate to evaluate the Veteran's condition, and referral for consideration of an extraschedular rating is not warranted.

Entitlement to Service Connection for Bilateral Upper Extremity Neuropathy

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

As an initial matter, throughout the pendency of the appeal, the Veteran has contended that he has bilateral upper extremity neuropathy secondary to diabetes mellitus.  Service connection may be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To substantiate secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

As referenced in the Introduction section, the Veteran is presently not service connected for diabetes mellitus.  As such, the Veteran's service connection claim for bilateral upper extremity neuropathy as secondary to diabetes mellitus is without merit. 38 C.F.R. § 3.310(a).  

Notwithstanding the Veteran's characterization of his disability, the Board will consider the Veteran's claim for service connection on a direct basis.  Upon review of the record, the Board finds that service connection must be denied because there is no evidence that the Veteran currently has bilateral upper extremity neuropathy.  

Evidence of a present disability is necessary before service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."). The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

In the instant case, when filing his May 2015 claim for neuropathy, the Veteran also submitted and referred to a January 2015 examination conducted by Dr. Herr regarding housebound status or need for regular aid and attendance.  When discussing neuropathy, Dr. Herr stated that the Veteran had diabetic neuropathy impacting the Veteran's lower extremities.  But, Dr. Herr did not mention neuropathy in the context of the Veteran's upper extremities.  

Moving from Dr. Herr's January 2015 examination, the Veteran's VA treatment records lack a diagnosis of upper extremity neuropathy.  Specifically, a February 2009 VA treatment record contained an examination of the Veteran's upper extremities but was silent for upper extremity neuropathy.

Similarly, in an April 2013 VA treatment record, the Veteran was told that he had neuropathy.  But, the discussion contained in the record makes clear that the neuropathy affected the Veteran's lower extremities. 

In a similar way, in a September 2013 VA treatment record, the Veteran complained of neuropathy of the bilateral lower extremities and upper left extremity.  Upon examination, the Veteran's protective sensation was completely intact.  The clinician's assessment included diabetes mellitus with bilateral foot pain and peripheral neuropathy possibly complicated by lower back pain.  This phrasing of this diagnosis indicates that the neuropathy was in relation to the Veteran's lower extremities. 

Likewise, in a July 2015 VA treatment record, the Veteran complained of numbness in his ring and little fingers in both hands.  A sensory examination of his upper extremities produced inconsistent results; however, the Veteran displayed normal motor strength.  The clinician's assessment included numbness and she discussed the condition of cubital tunnel syndrome with the Veteran.  Although the Veteran's problem list included diabetic neuropathy, there is no indication that it was related to his upper extremities.

Lastly, during a December 2016 VA examination regarding a separate claim for service connection for bilateral shoulders, no neurological diseases affecting either of the Veteran's upper extremities were identified.

In sum, the evidence of record in its totality fails to show that the Veteran had neuropathy affecting either upper extremity during the pendency of his appeal-from the time that he filed his claim for compensation benefits in May 2015 to the present.  Thus, the evidence is against granting service connection because there is no evidence of a present disability. See Brammer, 3 Vet. App. at 225.  The appeal must be denied as to this issue; there is no doubt to be resolved. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 40 percent for a low back disability is denied.

Entitlement to service connection for right upper extremity neuropathy, to include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for left upper extremity neuropathy, to include as secondary to diabetes mellitus, is denied.


____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


